                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    STEPHANIE GORDON,                                    Case No. 2:18-CV-492 JCM (EJY)
                 8                                         Plaintiff(s),                       ORDER
                 9           v.
               10     NANCY A. BERRYHILL,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of Gordon v. Berryhill, case number 2:18-cv-
               14     00492-JCM-EJY.      On March 21, 2018, Magistrate Judge Foley screened pro se plaintiff
               15     Stephanie Gordon’s (“plaintiff”) complaint and dismissed her case because “[s]imply put, the
               16     complaint fails to detail whether Plaintiff received an unfavorable decision from the SSA and
               17     whether she fully exhausted her administrative remedies prior to filing her instant complaint.”
               18     (ECF No. 3).
               19            Magistrate Judge Foley instructed plaintiff to file an amended complaint by April 11,
               20     2018. Id. Plaintiff did not file an amended complaint by the deadline. Magistrate Judge Foley
               21     then ordered defendant to file an amended complaint no later than November 26, 2018. (ECF
               22     No. 7). Plaintiff did not file an amended complaint by the deadline.
               23            On May 29, 2019, Magistrate Judge Foley ordered plaintiff to show cause why this
               24     matter should not be dismissed. (ECF No. 9). Magistrate Judge Foley specifically admonished
               25     plaintiff that “[f]ailure to timely respond to this [o]rder to [s]how [c]ause shall result in a
               26     recommendation to the district judge that this case be dismissed.” Id.
               27            Rather than respond to the order to show cause or file an amended complaint, plaintiff
               28     filed a motion for expedited hearing on June 20, 2019, which remains pending. (ECF No. 10).

James C. Mahan
U.S. District Judge
                1     Then, on July 5, plaintiff responded to the order to show cause. (ECF No. 11). On July 12,
                2     2019, Magistrate Judge Foley ordered plaintiff to file her amended complaint by August 16,
                3     2019. (ECF No. 12). Finally, on August 1, 2019, plaintiff filed what she captioned an “amended
                4     complaint.” (ECF No. 13).
                5            Plaintiff’s “amended complaint” states as follows:
                6                    Received yet ANOTHER notice to amend my complaint. Half of
                                     line 22 isn’t there, and 23 through 28, with the exception of 3
                7                    periods on each line, are blank. What’s the clue? But yet the court
                                     has refused to grant me any relief 2:19-cv-01046-GMN-GWF. In
                8                    a prior filing it clearly shows the criminality of ALJ Jenkins and
                                     yet this court repeatedly refuses to hear my case. I didn’t get a fair
                9                    hearing there and I’m not getting one here. If you can’t do what
                                     you took an oath to do, recuse yourself and move on. I can show I
              10                     AM entitled to benefits and have been. I will commence legal
                                     action against Jenkins here shortly, and Shelley Hendren the NV
              11                     Administrator.
              12
                      Id. at 1. The complaint then attaches a variety of exhibits without explanation. Id.
              13
                             To date, plaintiff has failed to correct the deficiencies in her original complaint. Plaintiff
              14
                      was cautioned that, if she elected to proceed in this action by filing an amended complaint, “the
              15
                      court cannot refer to a prior pleading in order to make her amended complaint complete. Local
              16
                      Rule 15–1 requires that an amended complaint be complete in itself without reference to any
              17
                      prior pleading.” (ECF No. 3 at 3).
              18
                             Rather than indicate whether she received an unfavorable decision from the SSA or
              19
                      whether she fully exhausted her administrative remedies prior to filing her amended complaint,
              20
                      plaintiff continues to allege “the criminality of ALJ Jenkins” and insist that she did not (and is
              21
                      not) getting a fair hearing. (ECF No. 13). As a result, plaintiff’s amended complaint—like her
              22
                      original complaint—fails to state a claim upon which relief can be granted. Consequently,
              23
                      plaintiff’s claims are hereby dismissed with prejudice.
              24
                             Accordingly,
              25
                             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s claims be, and
              26
                      the same hereby are, DISMISSED with prejudice.
              27
                             IT IS FURTHER ORDERED that plaintiff’s motion for expedited hearing be, and the
              28
                      same hereby is, DISMISSED as moot.
James C. Mahan
U.S. District Judge                                                  -2-
                1     The clerk is instructed to close the case accordingly.
                2     DATED November 15, 2019.
                3                                           __________________________________________
                                                            UNITED STATES DISTRICT JUDGE
                4
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                           -3-
